EX-99.1 For Additional Information, please contact COMM 2013-CCRE7 Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2013-CCRE7 Payment Date: 7/12/17 8480 Stagecoach Circle Record Date: 6/30/17 Frederick, MD 21701-4747 Determination Date: 7/6/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Exchangeable Certificates Detail 4 Reconciliation Detail 5 Other Required Information 6 Cash Reconciliation 7 Current Mortgage Loan and Property Stratification Tables 8 - 10 Mortgage Loan Detail 11 - 12 NOI Detail 13 - 14 Principal Prepayment Detail 15 Historical Detail 16 Delinquency Loan Detail 17 - 18 Specially Serviced Loan Detail 19 - 21 Advance Summary 22 Modified Loan Detail 23 Historical Liquidated Loan Detail 24 Historical Bond/Collateral Loss Reconciliation Detail 25 Interest Shortfall Reconciliation Detail 26 - 27 Defeased Loan Detail 28 Supplemental Reporting 29 Depositor Master Servicer Special Servicer Operating Advisor Deutsche Mortgage & Asset Receiving Corporation Midland Loan Services Situs Holdings, LLC Park Bridge Lender Services LLC 60 Wall Street A Division of PNC Bank, N.A. 2 Embarcadero Center, Suite 1300 600 Third Avenue New York, NY 10005 10851 Mastin Street, Building 82 San Francisco, CA 94111 40th Floor Overland Park, KS 66210 New York, NY 10016 Contact: Helaine M. Kaplan Phone Number: (212) 250-5270 Contact: Heather Wagner Contact: George Wisniewski Contact: David Rodgers Phone Number: (913) 253-9570 Phone Number: (415) 374-2832 Phone Number: (212) 230-9025 This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Please visit www.ctslink.com for additional information and special notices. In addition, certificateholders may register online for email notification when special notices are posted. For information or assistance please call 866-846-4526. Copyright 2017, Wells Fargo Bank, N.A. Page 1 of 29 Certificate Distribution Detail Class (2) CUSIP Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Rate Balance Balance Distribution Distribution Penalties Additional Trust Fund Expenses Distribution Balance Subordination Level (1) A-1 12625FAA4 0.716000% 71,825,000.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% A-2 12625FAB2 2.022000% 77,842,000.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% A-SB 12625FAC0 2.739000% 82,273,000.00 82,273,000.00 0.00 187,788.12 0.00 0.00 187,788.12 82,273,000.00 36.12% A-3 12625FAD8 2.929000% 75,000,000.00 70,906,361.97 397,251.61 173,070.61 0.00 0.00 570,322.22 70,509,110.36 36.12% A-3FL 12625FAG1 1.858000% 75,000,000.00 70,906,361.97 397,251.61 109,786.68 0.00 0.00 507,038.29 70,509,110.36 36.12% A-3FX 12625FAJ5 2.781000% 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% A-4 12625FAE6 3.213000% 273,430,000.00 273,430,000.00 0.00 732,108.82 0.00 0.00 732,108.82 273,430,000.00 36.12% A-M 12625FAS5 3.314000% 79,580,000.00 79,580,000.00 0.00 219,773.43 0.00 0.00 219,773.43 79,580,000.00 25.89% B 12625FAU0 3.613000% 58,515,000.00 58,515,000.00 0.00 176,178.91 0.00 0.00 176,178.91 58,515,000.00 18.36% C 12625FAY2 3.959448% 35,110,000.00 35,110,000.00 0.00 115,846.85 0.00 0.00 115,846.85 35,110,000.00 13.85% D 12625FBA3 4.284448% 39,790,000.00 39,790,000.00 0.00 142,065.16 0.00 0.00 142,065.16 39,790,000.00 8.73% E 12625FBC9 4.284448% 8,192,000.00 8,192,000.00 0.00 29,248.50 0.00 0.00 29,248.50 8,192,000.00 7.68% F 12625FBE5 4.284448% 9,362,000.00 9,362,000.00 0.00 33,425.84 0.00 0.00 33,425.84 9,362,000.00 6.47% G 12625FBG0 4.284448% 17,555,000.00 17,555,000.00 0.00 62,677.91 0.00 0.00 62,677.91 17,555,000.00 4.21% H 12625FBJ4 4.284448% 32,768,992.00 32,768,992.00 0.00 453,636.52 0.00 0.00 453,636.52 32,768,992.00 0.00% V 12625FBL9 0.000000% 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% R 12625FBN5 0.000000% 1.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% LR 12625FBQ8 0.000000% 1.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Totals 936,242,994.02 778,388,715.94 794,503.22 2,435,607.35 0.00 0.00 3,230,110.57 777,594,212.72 Class (2) CUSIP Pass-Through Original Notional Beginning Notional Interest Prepayment Total Ending Notional Rate Amount Amount Distribution Penalties Distribution Amount X-A 12625FAF3 1.213069% 734,950,000.00 577,095,723.94 583,380.76 0.00 583,380.76 576,301,220.72 X-B 12625FAQ9 0.541528% 93,625,000.00 93,625,000.00 42,250.45 0.00 42,250.45 93,625,000.00 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A). (2) The initial certificate balance of the Class A-M, Class B, and Class C certificates represents the certificate balance of such class without giving effect to any exchange. The initial certificate balance of the Class PEZ certificates is equal to the aggregate of the initial certificate balance of the Class A-M,Class B and Class C certificates and represents the maximum certificate balance of the Class PEZ certificates that could be issued in an exchange. The certificate balances of the Class A-M, Class B, and Class C to be issued on the closing date will be reduced, in required proportions, by an amount equal to the certificate balance of the Class PEZ certificates issued on the closing date. For details on the current status and payments of Class PEZ, see page 4. Copyright 2017, Wells Fargo Bank, N.A. Page 2 of 29 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Balance Distribution Distribution Penalties Additional Trust Balance Fund Expenses A-1 12625FAA4 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 A-2 12625FAB2 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 A-SB 12625FAC0 1,000.00000000 0.00000000 2.28249997 0.00000000 0.00000000 1,000.00000000 A-3 12625FAD8 945.41815960 5.29668813 2.30760813 0.00000000 0.00000000 940.12147147 A-3FL 12625FAG1 945.41815960 5.29668813 1.46382240 0.00000000 0.00000000 940.12147147 A-3FX 12625FAJ5 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 A-4 12625FAE6 1,000.00000000 0.00000000 2.67749998 0.00000000 0.00000000 1,000.00000000 A-M 12625FAS5 1,000.00000000 0.00000000 2.76166662 0.00000000 0.00000000 1,000.00000000 B 12625FAU0 1,000.00000000 0.00000000 3.01083329 0.00000000 0.00000000 1,000.00000000 PEZ 12625FAW6 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 C 12625FAY2 1,000.00000000 0.00000000 3.29954002 0.00000000 0.00000000 1,000.00000000 D 12625FBA3 1,000.00000000 0.00000000 3.57037346 0.00000000 0.00000000 1,000.00000000 E 12625FBC9 1,000.00000000 0.00000000 3.57037354 0.00000000 0.00000000 1,000.00000000 F 12625FBE5 1,000.00000000 0.00000000 3.57037385 0.00000000 0.00000000 1,000.00000000 G 12625FBG0 1,000.00000000 0.00000000 3.57037368 0.00000000 0.00000000 1,000.00000000 H 12625FBJ4 1,000.00000000 0.00000000 13.84346885 0.00000000 0.00000000 1,000.00000000 V 12625FBL9 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 R 12625FBN5 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 LR 12625FBQ8 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Class CUSIP Beginning Notional Interest Prepayment Ending Notional Amount Distribution Penalties Amount X-A 12625FAF3 785.21766643 0.79376932 0.00000000 784.13663612 X-B 12625FAQ9 1,000.00000000 0.45127316 0.00000000 1,000.00000000 Copyright 2017, Wells Fargo Bank, N.A. Page 3 of 29 Exchangeable Class Detail Class\ Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Component CUSIP Rate Balance Balance Distribution Distribution Premium Additional Trust Fund Expenses Distribution Balance A-M Regular Interest Breakdown A-M (Cert) 12625FAS5 3.314000% 79,580,000.00 79,580,000.00 0.00 219,773.43 0.00 0.00 219,773.43 79,580,000.00 A-M (PEZ) NA N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 79,580,000.01 79,580,000.00 0.00 219,773.43 0.00 0.00 219,773.43 79,580,000.00 B Regular Interest Breakdown B (Cert) 12625FAU0 3.613000% 58,515,000.00 58,515,000.00 0.00 176,178.91 0.00 0.00 176,178.91 58,515,000.00 B (PEZ) NA N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 58,515,000.01 58,515,000.00 0.00 176,178.91 0.00 0.00 176,178.91 58,515,000.00 C Regular Interest Breakdown C (Cert) 12625FAY2 3.959448% 35,110,000.00 35,110,000.00 0.00 115,846.85 0.00 0.00 115,846.85 35,110,000.00 C (PEZ) NA N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 35,110,000.01 35,110,000.00 0.00 115,846.85 0.00 0.00 115,846.85 35,110,000.00 Class PEZ Detail Class\ Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Component CUSIP Rate Balance Balance Distribution Distribution Premium Additional Trust Fund Expenses Distribution Balance PEZ 12625FAW6 0.000000% 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 4 of 29 Reconciliation Detail Principal Reconciliation Loan Group Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Adjustments Principal Balance Principal Balance Distribution Amount Total 778,388,716.47 780,525,788.55 1,217,291.68 1,000,000.00 (1,422,788.46) 0.00 777,594,213.25 777,942,769.07 794,503.22 Certificate Interest Reconciliation Accrual Accrual Accrued Net Aggregate Distributable Distributable WAC CAP Interest Interest Remaining Unpaid Class Dates Days Certificate Prepayment Certificate Certificate Interest Shortfall Shortfall/(Excess) Distribution Distributable Interest Interest Shortfall Interest Adjustment Certificate Interest A-1 N/A N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 A-2 N/A N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 A-SB 06/01/2017 - 06/30/2017 30 187,788.12 0.00 187,788.12 0.00 0.00 0.00 187,788.12 0.00 A-3 06/01/2017 - 06/30/2017 30 173,070.61 0.00 173,070.61 0.00 0.00 0.00 173,070.61 0.00 A-3FL 06/12/2017 - 07/11/2017 30 109,786.68 0.00 109,786.68 0.00 0.00 0.00 109,786.68 0.00 A-3FX N/A N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 A-4 06/01/2017 - 06/30/2017 30 732,108.82 0.00 732,108.82 0.00 0.00 0.00 732,108.82 0.00 X-A 06/01/2017 - 06/30/2017 30 583,380.76 0.00 583,380.76 0.00 0.00 0.00 583,380.76 0.00 X-B 06/01/2017 - 06/30/2017 30 42,250.45 0.00 42,250.45 0.00 0.00 0.00 42,250.45 0.00 A-M 06/01/2017 - 06/30/2017 30 219,773.43 0.00 219,773.43 0.00 0.00 0.00 219,773.43 0.00 B 06/01/2017 - 06/30/2017 30 176,178.91 0.00 176,178.91 0.00 0.00 0.00 176,178.91 0.00 C 06/01/2017 - 06/30/2017 30 115,846.85 0.00 115,846.85 0.00 0.00 0.00 115,846.85 0.00 D 06/01/2017 - 06/30/2017 30 142,065.16 0.00 142,065.16 0.00 0.00 0.00 142,065.16 0.00 E 06/01/2017 - 06/30/2017 30 29,248.50 0.00 29,248.50 0.00 0.00 0.00 29,248.50 0.00 F 06/01/2017 - 06/30/2017 30 33,425.84 0.00 33,425.84 0.00 0.00 0.00 33,425.84 0.00 G 06/01/2017 - 06/30/2017 30 62,677.91 0.00 62,677.91 0.00 0.00 0.00 62,677.91 0.00 H 06/01/2017 - 06/30/2017 30 116,997.54 0.00 116,997.54 336,638.98 0.00 0.00 453,636.52 162,683.73 Totals 2,724,599.58 0.00 2,724,599.58 336,638.98 0.00 0.00 3,061,238.56 162,683.73 Copyright 2017, Wells Fargo Bank, N.A. Page 5 of 29 Other Required Information Available Distribution Amount (1) 3,855,741.78 Current Period 1 Month LIBOR 1.118000% Next Period 1 Month LIBOR 1.224000% Appraisal Reduction Amount Loan Loan Appraisal Cumulative Date Appraisal Number Group Reduction ASER Reduction Amount Amount Effected 30304788 3,753,620.91 0.00 8/8/16 Controlling Class Information 30304787 2,300,789.15 0.00 8/8/16 Controlling Class: H 30304786 1,492,070.96 0.00 8/8/16 Effective as of: 04/23/2013 Total 7,546,481.02 0.00 Controlling Class Representative: Perella Weinberg Partners Asset Based Value Strategy Effective as of: 04/23/2013 (1) The Available Distribution Amount includes any Prepayment Premiums . Copyright 2017, Wells Fargo Bank, N.A. Page 6 of 29 Cash Reconciliation Detail Total Funds Collected Total Funds Distributed Interest: Fees: Interest Paid or Advanced 2,800,413.49 Master Servicing Fee - Midland Loan Services. 11,332.82 Interest reductions due to Nonrecoverability Determinations 0.00 Trustee Fee - Wells Fargo Bank, N.A. 3,113.55 Interest Adjustments (17,131.71) Certificate Administration Fee - Wells Fargo Bank, N.A. 0.00 Deferred Interest 0.00 CCRE Strip - Cantor Commercial Real Estate Lending, L.P 0.00 ARD Interest 0.00 Operating Advisor Fee - Park Bridge Lender Services, LLC 6,828.67 Net Prepayment Interest Shortfall 0.00 Total Fees 21,275.05 Net Prepayment Interest Excess 0.00 Extension Interest 0.00 Additional Trust Fund Expenses: Interest Reserve Withdrawal 0.00 Reimbursement for Interest on Advances 3,021.12 ASER Amount (369,478.81) Total Interest Collected 2,783,281.78 Special Servicing Fee 12,687.00 Principal: Rating Agency Expenses 0.00 Scheduled Principal 1,217,291.68 Attorney Fees & Expenses 0.00 Unscheduled Principal 1,000,000.00 Bankruptcy Expense 0.00 Principal Prepayments 0.00 Taxes Imposed on Trust Fund 0.00 Collection of Principal after Maturity Date 0.00 Non-Recoverable Advances 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Workout Delayed Reimbursement Amounts 0.00 Excess of Prior Principal Amounts paid 0.00 Other Expenses 0.00 Curtailments 1,000,000.00 Total Additional Trust Fund Expenses (353,770.69) Negative Amortization 0.00 Principal Adjustments (1,422,788.46) Interest Reserve Deposit 0.00 Total Principal Collected 794,503.22 Payments to Certificateholders & Others: Other: Interest Distribution 3,061,238.56 Prepayment Penalties/Yield Maintenance 0.00 Principal Distribution 794,503.22 Repayment Fees 0.00 Prepayment Penalties/Yield Maintenance 0.00 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00 Excess Liquidation Proceeds 0.00 Equity Payments Paid 0.00 Net Swap Counterparty Payments Received 0.00 Net Swap Counterparty Payments Paid 54,538.81 Total Other Collected: 0.00 Total Payments to Certificateholders & Others 3,910,280.59 Total Funds Collected 3,577,785.00 Total Funds Distributed 3,577,784.95 Copyright 2017, Wells Fargo Bank, N.A. Page 7 of 29 Current Mortgage Loan and Property Stratification Tables Scheduled Balance Aggregate Pool State (3) Scheduled # of Scheduled % of Agg. WAM WAC Weighted State # of Scheduled % of Agg. WAM WAC Weighted Balance Loans Balance Bal. (2) Avg DSCR (1) Props Balance Bal. (2) Avg DSCR (1) Defeased 4 17,429,046.06 2.24 69 4.6699 NAP Defeased 8 17,429,046.06 2.24 69 4.6699 NAP Alabama 1 2,475,921.79 0.32 74 5.0400 1.570000 9,999,999 or less 31 174,265,710.18 22.41 68 4.5533 1.714374 Arizona 4 26,012,716.66 3.35 68 4.5028 2.202854 10,000,000 to 24,999,999 13 199,629,570.01 25.67 68 4.4192 2.376668 Arkansas 1 3,743,666.62 0.48 68 4.2485 1.370000 25,000,000 to 39,999,999 3 97,488,948.41 12.54 67 4.4632 1.846085 California 9 285,907,668.98 36.77 71 3.9830 2.203672 40,000,000 to 54,999,999 2 94,037,572.37 12.09 68 4.2559 1.385887 Colorado 1 8,271,040.62 1.06 69 4.5200 4.110000 Connecticut 1 28,582,496.90 3.68 69 4.5345 1.810000 55,000,000 to 69,999,999 1 64,743,366.22 8.33 69 4.1737 1.610000 Florida 3 79,475,324.84 10.22 69 4.1971 1.997413 70,000,000 or greater 1 130,000,000.00 16.72 75 3.8041 2.510000 Georgia 2 21,367,417.31 2.75 68 4.7734 2.090679 Illinois 6 59,894,568.89 7.70 68 4.3603 2.161682 Totals 55 777,594,213.25 100.00 69 4.3173 1.986096 Indiana 1 7,769,226.75 1.00 68 4.2900 1.790000 Louisiana 2 6,831,720.45 0.88 69 4.7722 1.438882 Maryland 1 6,272,980.25 0.81 69 4.5200 4.110000 Michigan 4 13,986,988.28 1.80 68 4.5496 2.188555 Minnesota 1 4,009,973.52 0.52 69 5.2860 0.900000 Mississippi 1 1,148,407.48 0.15 69 4.5100 1.570000 Missouri 1 3,743,666.41 0.48 68 4.2485 1.370000 Nebraska 1 8,377,739.91 1.08 63 4.9270 1.810000 New Jersey 1 12,682,897.45 1.63 66 5.1500 1.440000 New Mexico 7 6,559,084.95 0.84 69 4.7100 2.160000 New York 2 24,043,851.12 3.09 68 3.9014 1.829305 North Carolina 4 65,566,218.56 8.43 67 4.5806 1.259323 North Dakota 4 17,205,484.91 2.21 69 4.9579 0.537685 See footnotes on last page of this section. Oregon Pennsylvania 1 1 7,395,582.34 29,919,678.44 0.95 3.85 68 69 4.2550 4.9830 1.350000 1.680000 Texas 1 9,309,469.62 1.20 68 3.8832 1.570000 Utah 2 10,286,411.78 1.32 68 4.7581 2.951989 Virginia 2 9,324,962.35 1.20 68 4.8241 2.119190 Totals 73 777,594,213.25 100.00 69 4.3173 1.986096 Copyright 2017, Wells Fargo Bank, N.A. Page 8 of 29 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Debt Service Coverage Ratio (1) Property Type (3) Debt Service # of Scheduled % of WAM WAC Weighted Property # of Scheduled % of Agg. WAM WAC Weighted Coverage Ratio Loans Balance Agg. Bal. (2) Avg DSCR (1) Type Props Balance Bal. (2) Avg DSCR (1) Defeased 4 17,429,046.06 2.24 69 4.6699 NAP Defeased 8 17,429,046.06 2.24 69 4.6699 NAP 1.39 or less 12 112,822,928.59 14.51 68 4.6403 1.097534 Industrial 1 12,682,897.45 1.63 66 5.1500 1.440000 1.40 to 1.44 1 12,682,897.45 1.63 66 5.1500 1.440000 Lodging 19 125,810,937.54 16.18 69 4.6175 2.515948 1.45 to 1.54 1 4,458,067.96 0.57 67 4.7375 1.530000 Mixed Use 4 53,851,585.14 6.93 69 4.1486 1.865264 1.55 to 1.64 8 150,797,621.47 19.39 69 4.1403 1.604891 Mobile Home Park 2 9,111,549.43 1.17 68 4.4719 1.674710 1.65 to 1.74 3 47,370,967.89 6.09 69 4.8195 1.685638 Multi-Family 6 32,325,995.50 4.16 68 4.4979 1.537683 1.75 to 1.84 4 50,311,438.85 6.47 68 4.5694 1.808021 Office 9 350,275,288.02 45.05 70 4.1578 1.986428 1.85 to 1.99 2 31,894,064.35 4.10 68 4.2786 1.951814 Retail 17 165,790,141.53 21.32 68 4.3245 1.776257 2.00 or greater 20 349,827,180.63 44.99 70 4.1357 2.544268 Self Storage 7 10,316,772.58 1.33 69 4.5187 2.282846 Totals 55 777,594,213.25 100.00 69 4.3173 1.986096 Totals 73 777,594,213.25 100.00 69 4.3173 1.986096 Note Rate Seasoning Note # of Scheduled % of WAM Weighted # of Scheduled % of WAM Weighted Rate Loans Balance Agg. (2) WAC Avg DSCR (1) Seasoning Loans Balance Agg. (2) WAC Avg DSCR (1) Bal. Bal. Defeased 4 17,429,046.06 2.24 69 4.6699 NAP Defeased 4 17,429,046.06 2.24 69 4.6699 NAP 4.2499% or less 10 346,502,565.42 44.56 71 3.9466 2.085929 12 months or less 0 0.00 0.00 0 0.0000 0.000000 4.2500% to 4.4999% 13 129,162,449.59 16.61 68 4.3344 2.160281 13 to 24 months 0 0.00 0.00 0 0.0000 0.000000 4.5000% to 4.7499% 15 172,648,191.48 22.20 68 4.5779 1.940866 25 to 36 months 0 0.00 0.00 0 0.0000 0.000000 4.7500% or greater 13 111,851,960.70 14.38 68 4.9889 1.583797 37 to 48 months 0 0.00 0.00 0 0.0000 0.000000 Totals 55 777,594,213.25 100.00 69 4.3173 1.986096 49 months or greater 51 760,165,167.19 97.76 69 4.3093 1.991732 Totals 55 777,594,213.25 100.00 69 4.3173 1.986096 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 9 of 29 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Anticipated Remaining Term (ARD and Balloon Loans) Anticipated Remaining # of Scheduled % of WAM WAC Weighted Term (2) Loans Balance Agg. (2) Avg DSCR (1) Bal. Defeased 4 17,429,046.06 2.24 69 4.6699 NAP 57 months or less 0 0.00 0.00 0 0.0000 0.000000 58 months or greater 51 760,165,167.19 97.76 69 4.3093 1.991732 Totals 55 777,594,213.25 100.00 69 4.3173 1.986096 Remaining Amortization Term (ARD and Balloon Loans) Age of Most Recent NOI Remaining Amortization # of Scheduled % of WAM Weighted Age of Most # of Scheduled % of WAM Weighted Term Loans Balance Agg. (2) WAC Avg DSCR (1) Recent NOI Loans Balance Agg. (2) WAC Avg DSCR (1) Bal. Bal. Defeased 4 17,429,046.06 2.24 69 4.6699 NAP Defeased 4 17,429,046.06 2.24 69 4.6699 NAP 120 months or less 3 13,251,205.47 1.70 69 4.8600 0.429567 Underwriter's Information 1 5,575,229.62 0.72 69 4.5100 1.570000 121 months or greater 48 746,913,961.72 96.05 69 4.2995 2.019446 1 year or less 48 736,007,904.61 94.65 69 4.3029 2.001735 1 to 2 years 2 18,582,032.96 2.39 69 4.5021 1.722055 Totals 55 777,594,213.25 100.00 69 4.3173 1.986096 2 years or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 55 777,594,213.25 100.00 69 4.3173 1.986096 (1) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. In all cases the most current DSCR provided by the Servicer is used. To the extent that no DSCR is provided by the Servicer, information from the offering document is used. The debt service coverage ratio information was provided to the Certificate Administrator by the Master Servicer and the Certificate Administrator has not independently confirmed the accuracy of such information. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) Data in this table was calculated by allocating pro-rata the current loan information to the properties based upon the Cut-Off Date balance of each property as disclosed in the offering document. The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State” and “Property” stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The “State” and “Property” stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. Copyright 2017, Wells Fargo Bank, N.A. Page 10 of 29 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30291946 1 OF Sunnyvale CA 412,108.67 0.00 3.804% N/A 10/6/23 N 130,000,000.00 130,000,000.00 7/6/17 30292107 2 RT Lakeland FL 225,585.61 115,653.16 4.174% N/A 4/6/23 N 64,859,019.38 64,743,366.22 6/6/17 30304781 4 OF WinstonSalem NC 182,080.93 81,668.39 4.550% N/A 2/6/23 N 48,021,344.47 47,939,676.08 6/6/17 1 30304780 5 OF San Jose CA 152,019.52 85,249.10 3.950% N/A 4/6/23 N 46,183,145.39 46,097,896.29 7/6/17 30304178 6 OF Sunnyvale CA 130,534.88 57,143.34 4.012% N/A 12/6/22 N 39,043,916.41 38,986,773.07 7/6/17 30304793 7 OF Pittsburgh PA 124,436.69 47,013.91 4.983% N/A 4/6/23 N 29,966,692.35 29,919,678.44 7/6/17 30304794 8 OF Hartford CT 108,188.43 48,248.28 4.535% N/A 4/6/23 N 28,630,745.18 28,582,496.90 7/6/17 30304805 9 LO Various Various 79,419.97 35,613.57 4.520% N/A 4/1/23 N 21,084,947.29 21,049,333.72 6/1/17 30304804 10 LO Various Various 73,170.03 35,701.69 4.300% N/A 4/1/23 N 20,419,543.81 20,383,842.12 6/1/17 30304788 11 LO Williston ND 18,492.58 (244,972.55) 4.860% N/A 4/6/23 N 6,165,386.69 6,410,359.24 7/6/17 8/8/16 3,753,620.91 1 8 30304787 12 LO Williston ND 9,177.88 (72,268.79) 4.860% N/A 4/6/23 N 3,724,733.47 3,797,002.26 7/6/17 8/8/16 2,300,789.15 1 8 30304786 13 LO Dickinson ND 7,346.51 (57,746.53) 4.860% N/A 4/6/23 N 2,986,097.44 3,043,843.97 7/6/17 8/8/16 1,492,070.96 1 8 30291955 14 MU New York NY 58,019.17 34,995.92 3.785% N/A 3/6/23 N 18,396,882.75 18,361,886.83 7/6/17 30292048 15 RT Modesto CA 66,543.51 29,896.11 4.515% N/A 4/6/23 N 17,685,982.36 17,656,086.25 7/6/17 30291963 16 LO San Diego CA 56,252.19 43,748.53 3.973% N/A 3/6/23 N 16,992,479.95 16,948,731.42 7/6/17 30304792 17 MU Los Angeles CA 59,793.43 29,615.90 4.261% N/A 4/6/23 N 16,837,292.25 16,807,676.35 7/6/17 30291901 20 RT Palatine IL 49,674.73 28,796.66 4.084% 3/6/23 3/6/38 N 14,595,905.60 14,567,108.94 7/6/17 30291959 21 LO Jekyll Island GA 55,897.58 21,490.23 4.949% N/A 3/6/23 N 13,553,667.75 13,532,177.52 7/6/17 30304803 22 MU Lake Forest IL 48,399.41 22,204.18 4.460% N/A 4/1/23 N 13,022,261.85 13,000,057.67 6/1/17 30291679 23 OF Chicago IL 45,743.90 23,127.68 4.250% N/A 1/6/23 N 12,915,924.83 12,892,797.15 7/6/17 30304778 24 IN Jersey City NJ 54,515.50 19,744.07 5.150% N/A 1/6/23 N 12,702,641.52 12,682,897.45 7/6/17 30291988 25 LO Various Various 50,708.09 38,505.02 5.286% N/A 4/6/23 N 11,511,484.81 11,472,979.79 7/6/17 30304791 26 OF Chicago IL 38,461.65 24,783.60 4.481% N/A 4/6/23 N 10,298,778.40 10,273,994.80 7/6/17 30291949 27 MF Houston TX 30,182.39 17,476.91 3.883% N/A 3/6/23 N 9,326,946.53 9,309,469.62 7/6/17 30291211 28 RT Norfolk NE 34,522.48 30,414.56 4.927% N/A 10/6/22 N 8,408,154.47 8,377,739.91 7/6/17 30304777 29 RT Tucson AZ 32,295.65 15,897.08 4.290% N/A 3/6/23 N 9,033,749.52 9,017,852.44 7/6/17 30291954 30 MF Fayetteville NC 34,976.89 14,519.50 4.739% N/A 3/6/23 N 8,855,842.85 8,841,323.35 7/6/17 30291996 31 SS Various Various 33,101.33 14,530.84 4.590% N/A 4/6/23 N 8,653,941.18 8,639,410.34 7/6/17 30304790 32 MH Fontana CA 30,991.47 14,343.22 4.450% N/A 3/6/23 N 8,357,249.88 8,342,906.66 7/6/17 30304789 33 RT Tifton GA 29,236.29 13,428.13 4.470% N/A 3/6/23 N 7,848,667.92 7,835,239.79 7/6/17 30304776 34 RT Lafayette IN 27,823.95 13,695.94 4.290% N/A 3/6/23 N 7,782,922.69 7,769,226.75 7/6/17 30304774 36 RT Gresham OR 26,269.98 13,108.63 4.255% N/A 3/6/23 N 7,408,690.97 7,395,582.34 7/6/17 30291971 37 LO Suffolk VA 28,872.78 16,106.19 4.928% N/A 3/6/23 N 7,031,422.21 7,015,316.02 7/6/17 30304802 38 Various Various NM 25,786.67 10,767.76 4.710% N/A 4/1/23 N 6,569,852.71 6,559,084.95 6/1/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 11 of 29 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30304773 39 LO Salt Lake City UT 25,010.84 10,399.72 4.735% N/A 3/6/23 N 6,338,543.62 6,328,143.90 7/6/17 30304771 40 LO Sierra Vista AZ 23,210.93 10,130.38 4.605% N/A 3/6/23 N 6,048,449.97 6,038,319.59 7/6/17 30304772 41 LO San Diego CA 22,946.72 13,677.28 4.710% N/A 4/6/23 N 5,846,297.39 5,832,620.11 7/6/17 30304800 42 OF Raleigh NC 21,433.32 9,325.34 4.600% N/A 4/1/23 N 5,591,300.63 5,581,975.29 6/1/17 30304801 43 RT Various Various 20,989.08 9,447.70 4.510% 4/1/23 6/1/25 N 5,584,677.32 5,575,229.62 6/1/17 30304785 44 MU New York NY 20,290.68 8,340.39 4.279% N/A 4/6/23 N 5,690,304.68 5,681,964.29 7/6/17 30304770 45 LO Phoenix AZ 20,624.91 12,019.48 4.795% N/A 3/6/23 N 5,161,603.44 5,149,583.96 7/6/17 30304769 46 RT Gridley CA 18,748.04 9,228.46 4.290% N/A 3/6/23 N 5,244,207.29 5,234,978.83 7/6/17 30304768 47 MF New Orleans LA 19,255.82 10,810.53 4.890% N/A 4/6/23 N 4,725,355.18 4,714,544.65 7/6/17 30304795 48 SS Southfield MI 16,161.40 11,264.28 4.274% N/A 3/6/23 N 4,537,594.68 4,526,330.40 6/6/17 30304784 49 RT Phoenix AZ 17,732.16 9,688.72 4.770% N/A 3/6/23 N 4,460,920.50 4,451,231.78 7/6/17 30291857 50 MF Battle Creek MI 17,629.19 7,373.73 4.737% N/A 2/6/23 N 4,465,441.69 4,458,067.96 7/6/17 30304767 51 LO Cedar City UT 15,842.32 6,443.11 4.795% N/A 3/6/23 N 3,964,710.99 3,958,267.88 7/6/17 30304783 52 RT Dexter MO 13,277.66 6,642.35 4.248% N/A 3/6/23 N 3,750,308.76 3,743,666.41 7/6/17 30304782 53 RT Blytheville AR 13,277.66 6,642.35 4.248% N/A 3/6/23 N 3,750,308.97 3,743,666.62 7/6/17 30292032 54 RT Chapel Hill NC 12,208.92 5,407.28 4.566% N/A 3/6/23 N 3,208,651.12 3,203,243.84 7/6/17 30304766 55 RT Huntsville AL 10,433.53 8,252.14 5.040% N/A 9/1/23 N 2,484,173.93 2,475,921.79 7/1/17 30304799 56 MF Ypsilanti MI 9,887.00 4,383.49 4.550% N/A 4/1/23 N 2,607,560.48 2,603,176.99 6/1/17 30304798 57 MF Ann Arbor MI 9,453.16 3,932.74 4.720% N/A 4/1/23 N 2,403,345.67 2,399,412.93 6/1/17 30304797 58 SS Reynoldsburg OH 8,082.38 4,862.16 4.700% N/A 3/1/23 N 2,063,585.33 2,058,723.17 6/1/17 30304796 59 SS Cedar Park TX 6,155.32 3,731.36 4.660% N/A 4/1/23 N 1,585,059.95 1,581,328.59 6/1/17 Totals 2,783,281.78 794,503.22 778,388,716.47 777,594,213.25 7,546,481.02 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 12 of 29 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI Recent NOI NOI Start Date NOI End Date 30291946 1 Office Sunnyvale CA 130,000,000.00 24,443,713.08 24,760,850.20 1/1/17 3/31/17 30292107 2 Retail Lakeland FL 64,743,366.22 6,962,725.19 0.00 30304781 4 Office WinstonSalem NC 47,939,676.08 5,547,844.00 0.00 30304780 5 Office San Jose CA 46,097,896.29 4,924,919.65 0.00 30304178 6 Office Sunnyvale CA 38,986,773.07 34,501,973.15 38,231,466.44 1/1/17 3/31/17 30304793 7 Office Pittsburgh PA 29,919,678.44 3,413,980.99 3,865,483.67 1/1/17 3/31/17 30304794 8 Office Hartford CT 28,582,496.90 3,852,486.60 0.00 30304805 9 Lodging Various Various 21,049,333.72 6,130,093.00 0.00 30304804 10 Lodging Various Various 20,383,842.12 5,379,774.00 21,346,008.00 1/1/17 3/31/17 30304788 11 Lodging Williston ND 6,410,359.24 1,116,106.96 0.00 30304787 12 Lodging Williston ND 3,797,002.26 300,234.24 0.00 30304786 13 Lodging Dickinson ND 3,043,843.97 (40,787.68) 0.00 30291955 14 Mixed Use New York NY 18,361,886.83 2,882,412.70 0.00 30292048 15 Retail Modesto CA 17,656,086.25 2,714,444.81 2,695,268.86 1/1/17 3/31/17 30291963 16 Lodging San Diego CA 16,948,731.42 3,462,373.01 0.00 30304792 17 Mixed Use Los Angeles CA 16,807,676.35 2,257,974.22 0.00 30291901 20 Retail Palatine IL 14,567,108.94 1,457,957.07 0.00 30291959 21 Lodging Jekyll Island GA 13,532,177.52 2,008,002.34 0.00 30304803 22 Mixed Use Lake Forest IL 13,000,057.67 0.00 0.00 30291679 23 Office Chicago IL 12,892,797.15 1,907,400.33 0.00 30304778 24 Industrial Jersey City NJ 12,682,897.45 1,375,292.97 0.00 30291988 25 Lodging Various Various 11,472,979.79 1,185,031.54 0.00 30304791 26 Office Chicago IL 10,273,994.80 1,675,900.08 0.00 30291949 27 Multi-Family Houston TX 9,309,469.62 956,097.03 0.00 30291211 28 Retail Norfolk NE 8,377,739.91 1,583,231.20 0.00 30304777 29 Retail Tucson AZ 9,017,852.44 1,045,981.55 0.00 30291954 30 Multi-Family Fayetteville NC 8,841,323.35 525,179.95 632,610.68 1/1/17 3/31/17 30291996 31 Self Storage Various Various 8,639,410.34 0.00 0.00 30304790 32 Mobile Home Park Fontana CA 8,342,906.66 898,052.06 0.00 30304789 33 Retail Tifton GA 7,835,239.79 1,382,986.40 0.00 30304776 34 Retail Lafayette IN 7,769,226.75 1,048,923.56 0.00 30304774 36 Retail Gresham OR 7,395,582.34 706,712.60 0.00 30291971 37 Lodging Suffolk VA 7,015,316.02 1,400,108.49 0.00 30304802 38 Various Various NM 6,559,084.95 1,004,086.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 13 of 29 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI Recent NOI NOI Start Date NOI End Date 30304773 39 Lodging Salt Lake City UT 6,328,143.90 996,431.66 0.00 30304771 40 Lodging Sierra Vista AZ 6,038,319.59 605,501.74 0.00 30304772 41 Lodging San Diego CA 5,832,620.11 1,115,399.33 0.00 30304800 42 Office Raleigh NC 5,581,975.29 0.00 0.00 30304801 43 Retail Various Various 5,575,229.62 251,708.00 0.00 30304785 44 Mixed Use New York NY 5,681,964.29 413,674.02 0.00 30304770 45 Lodging Phoenix AZ 5,149,583.96 1,253,524.53 0.00 30304769 46 Retail Gridley CA 5,234,978.83 617,113.59 0.00 30304768 47 Multi-Family New Orleans LA 4,714,544.65 536,763.99 0.00 30304795 48 Self Storage Southfield MI 4,526,330.40 747,837.97 813,753.56 1/1/17 3/31/17 30304784 49 Retail Phoenix AZ 4,451,231.78 604,082.16 0.00 30291857 50 Multi-Family Battle Creek MI 4,458,067.96 496,573.74 0.00 30304767 51 Lodging Cedar City UT 3,958,267.88 1,291,383.28 0.00 30304783 52 Retail Dexter MO 3,743,666.41 330,101.46 0.00 30304782 53 Retail Blytheville AR 3,743,666.62 330,101.46 0.00 30292032 54 Retail Chapel Hill NC 3,203,243.84 450,776.09 0.00 30304766 55 Retail Huntsville AL 2,475,921.79 358,991.40 0.00 30304799 56 Multi-Family Ypsilanti MI 2,603,176.99 503,907.00 550,468.00 1/1/17 3/31/17 30304798 57 Multi-Family Ann Arbor MI 2,399,412.93 352,897.00 0.00 30304797 58 Self Storage Reynoldsburg OH 2,058,723.17 0.00 0.00 30304796 59 Self Storage Cedar Park TX 1,581,328.59 0.00 0.00 Total 777,594,213.25 Copyright 2017, Wells Fargo Bank, N.A. Page 14 of 29 Principal Prepayment Detail Offering Document Principal Prepayment Amount Prepayment Penalties Loan Number Loan Group Cross-Reference Payoff Amount Curtailment Amount Prepayment Premiums Yield Maintenance Charges 30304788 11 0.00 (263,317.66) 0.00 0.00 30304787 12 0.00 (88,618.43) 0.00 0.00 30304786 13 0.00 (70,852.37) 0.00 0.00 Totals 0.00 (422,788.46) 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 15 of 29 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit 7/12/17 0 0 0 0 0 3 3 0 4.317345% 69 $0.00 $0.00 $0.00 $0.00 $0.00 $13,251,205.47 $1,000,000.00 $0.00 4.284546% 6/12/17 0 0 3 0 0 0 0 1 4.317247% 70 $0.00 $0.00 $12,876,217.60 $0.00 $0.00 $0.00 $0.00 $55,900,566.07 4.284448% 5/12/17 0 0 3 0 0 0 0 1 4.360449% 67 $0.00 $0.00 $13,032,389.41 $0.00 $0.00 $0.00 $0.00 $16,750,000.00 4.327176% 4/12/17 0 0 3 0 0 0 0 0 4.385992% 67 $0.00 $0.00 $13,189,683.55 $0.00 $0.00 $0.00 $0.00 $0.00 4.352621% 3/10/17 0 0 3 0 0 0 0 0 4.386181% 68 $0.00 $0.00 $13,344,548.98 $0.00 $0.00 $0.00 $0.00 $0.00 4.353113% 2/10/17 0 0 3 0 0 0 0 0 4.386400% 69 $0.00 $0.00 $13,504,215.40 $0.00 $0.00 $0.00 $0.00 $0.00 4.353326% 1/12/17 0 0 3 0 0 0 0 0 4.386586% 70 $0.00 $0.00 $13,657,769.99 $0.00 $0.00 $0.00 $0.00 $0.00 4.353506% 12/12/16 0 0 3 0 0 0 0 0 4.386779% 71 $0.00 $0.00 $13,810,684.64 $0.00 $0.00 $0.00 $0.00 $0.00 4.353694% 11/14/16 0 0 3 0 0 0 0 0 4.386983% 72 $0.00 $0.00 $13,964,839.40 $0.00 $0.00 $0.00 $0.00 $0.00 4.353892% 10/13/16 0 0 3 0 0 0 0 0 4.387173% 73 $0.00 $0.00 $14,116,474.32 $0.00 $0.00 $0.00 $0.00 $0.00 4.354077% 9/12/16 0 0 3 0 0 0 0 1 4.387373% 74 $0.00 $0.00 $14,269,395.63 $0.00 $0.00 $0.00 $0.00 $17,701,280.00 4.354272% 8/12/16 0 0 3 0 0 0 0 0 4.383211% 75 $0.00 $0.00 $14,419,761.29 $0.00 $0.00 $0.00 $0.00 $0.00 4.349922% Note: Foreclosure and REO Totals are included in the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N.A. Page 16 of 29 Delinquency Loan Detail Offering # of Current Outstanding Status of Resolution Actual Outstanding Loan Number Document Months Paid Through P & I P & I Mortgage Strategy Servicing Foreclosure Principal Servicing Bankruptcy REO Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date 30292107 2 0 6/6/17 340,428.03 340,428.03 A 64,859,019.38 0.00 30304781 4 0 6/6/17 263,149.05 263,149.05 A 1 11/3/16 48,021,344.47 0.00 30304805 9 0 6/1/17 114,682.12 114,682.12 B 21,084,947.29 0.00 30304804 10 0 6/1/17 108,531.40 108,531.40 B 20,419,543.81 0.00 30304803 22 0 6/1/17 70,386.55 70,386.55 A 13,022,261.85 0.00 30304802 38 0 6/1/17 36,444.93 36,444.93 B 6,569,852.71 0.00 30304800 42 0 6/1/17 30,665.48 30,665.48 A 5,591,300.63 0.00 30304801 43 0 6/1/17 30,343.70 30,343.70 B 5,584,677.32 0.00 30304795 48 0 6/6/17 27,182.16 27,182.16 A 4,537,594.68 0.00 30304799 56 0 6/1/17 14,227.03 14,227.03 A 2,607,560.48 0.00 30304798 57 0 6/1/17 13,345.84 13,345.84 B 2,403,345.67 0.00 30304797 58 0 6/1/17 12,910.14 12,910.14 B 2,063,585.33 0.00 30304796 59 0 6/1/17 9,860.26 9,860.26 B 1,585,059.95 0.00 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 17 of 29 Delinquency Loan Detail Offering # of Current Outstanding Status of Resolution Actual Outstanding Loan Number Document Months Paid Through P & I P & I Mortgage Strategy Servicing Foreclosure Principal Servicing Bankruptcy REO Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date Totals 13 1,072,156.69 1,072,156.69 198,350,093.57 0.00 Totals By Delinquency Code: Total for Status Code A (6 loans) 746,038.30 746,038.30 138,639,081.49 0.00 Total for Status Code B (7 loans) 326,118.39 326,118.39 59,711,012.08 0.00 (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 18 of 29 Specially Serviced Loan Detail - Part 1 Loan Offering Servicing Resolution Scheduled Property Interest Actual Net DSCR Note Maturity Remaining Number Document Transfer Strategy Balance Type (2) State Rate Balance Operating Date DSCR Date Date Amortization Cross-Reference Date Code (1) Income Term 30304781 4 11/3/16 1 47,939,676.08 OF NC 4.550% 48,021,344.47 4,888,066.00 12/31/16 1.18 3/6/13 2/6/23 306 30304788 11 2/16/16 1 6,410,359.24 LO ND 4.860% 6,410,359.24 986,210.00 12/31/16 0.81 5/6/13 4/6/23 68 30304787 12 2/16/16 1 3,797,002.26 LO ND 4.860% 3,797,002.26 217,914.24 12/31/16 0.30 5/6/13 4/6/23 68 30304786 13 2/17/16 1 3,043,843.97 LO ND 4.860% 3,043,843.97 (120,983.68) 12/31/16 (0.21) 5/6/13 4/6/23 68 (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 19 of 29 Specially Serviced Loan Detail - Part 2 Loan Offering Resolution Site Appraisal Appraisal Other REO Number Document Strategy Inspection Phase 1 Date Date Value Property Revenue Comments from Special Servicer Cross-Reference Code (1) Date 30304781 4 1 1/3/13 69,000,000.00 7/6/2017 - The subject loan was transferred to Special Servicing on 11/3/2016 due to imminent default. The loan is secured by a 431,000 sf office building located Winston-Salem, NC. The largest tenant, Wells Fargo (46% NRA), will be vacating it''s space i n phases in the first half of 2017. Monthly loan payments remain current. The borrower has submitted a loan restucture proposal that is currently under review. 30304788 11 1 5/24/16 4,200,000.00 7/6/2017 - The subject loan was transferred to special servicing due to imminent default. The hotel is suffering from declining occupancy and ADR due to the downturn in the North Dakota oil industry. Two additional loans, Microtel Williston and Microtel D ickinson, are crossed with this loan and were also transferred to Special Servicing. Default letters have been sent to the borrower. The crossed loans were modified with the borrower making a combined $1 million principal pay-down in exchange for increa sed amortization terms 30304787 12 1 5/24/16 2,500,000.00 7/6/2017 - The subject loan was transferred to special servicing due to imminent default. The hotel is suffering from declining occupancy and ADR due to the downturn in the North Dakota oil industry. Two additional loans, Microtel Williston and Microtel D ickinson, are crossed with this loan and were also transferred to Special Servicing. Default letters have been sent to the borrower. The crossed loans were modified with the borrower making a combined $1 million principal pay-down in exchange for increa sed amortization terms. See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 20 of 29 Specially Serviced Loan Detail - Part 2 Loan Offering Resolution Site Appraisal Appraisal Other REO Number Document Strategy Inspection Phase 1 Date Date Value Property Revenue Comments from Special Servicer Cross-Reference Code (1) Date 30304786 13 1 5/25/16 2,400,000.00 7/6/2017 - The subject loan was transferred to special servicing due to imminent default. The hotel is suffering from declining occupancy and ADR due to the downturn in the North Dakota oil industry. Two additional loans, Microtel Williston and Microtel D ickinson, are crossed with this loan and were also transferred to Special Servicing. Default letters have been sent to the borrower. The crossed loans were modified with the borrower making a combined $1 million principal pay-down in exchange for increa sed amortization terms. (1) Resolution Strategy Code 1 - Modification 7 - REO 11 - Full Payoff 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 3 - Bankruptcy 9 - Pending Return 13 - TBD 4 - Extension to Master Servicer 98 - Other 5 - Note Sale 10 - Deed in Lieu Of 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 21 of 29 Advance Summary Current P&I Outstanding P&I Outstanding Servicing Current Period Interest on P&I and Servicing Advances Advances Advances Advances Paid Totals 1,072,156.69 1,072,156.69 393.68 3,021.12 Copyright 2017, Wells Fargo Bank, N.A. Page 22 of 29 Modified Loan Detail Loan Offering Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Number Document Balance Balance Interest Interest Date Modification Description Cross-Reference Rate Rate 30304788 11 2,986,097.44 6,443,989.06 4.8600% 4.8600% 6/5/17 Please refer to Servicer Reports for modification comments 30304787 12 3,724,733.47 3,828,407.37 4.8600% 4.8600% 6/5/17 Please refer to Servicer Reports for modification comments 30304786 13 6,165,386.69 3,069,019.69 4.8600% 4.8600% 6/5/17 Please refer to Servicer Reports for modification comments 30291902 18 15,370,600.00 17,701,280.00 4.8600% 4.1708% 3/14/13 Please refer to Servicer Reports for modification comments Totals 28,246,817.60 31,042,696.12 Copyright 2017, Wells Fargo Bank, N.A. Page 23 of 29 Historical Liquidated Loan Detail Distribution Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Realized Date of Current Current Period Cumulative Loss to Loan ODCR Scheduled Advances, Appraised Value Proceeds or Received on Available for Period Adj. Adjustment Adjustment with Cum Date Balance and Expenses * or BPO Other Proceeds Liquidation Distribution Loss to Trust to Trust to Trust to Trust Adj. to Trust 4/11/14 35 7,920,612.44 0.00 21,000,000.00 74,661.02 0.00 0.00 0.00 0.00 0.00 0.00 Current Total 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Cumulative Total 7,920,612.44 0.00 21,000,000.00 74,661.02 0.00 0.00 0.00 0.00 0.00 0.00 * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Copyright 2017, Wells Fargo Bank, N.A. Page 24 of 29 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest 7/12/17 Deal 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 4/25/14 35 7,920,612.44 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 0.00 0.00 0.00 0.00 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 25 of 29 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Interest on Modified Interest Document Balance at Scheduled ASER (PPIS) Excess (Scheduled Rate (Reduction) Cross-Reference Contribution Balance Monthly Liquidation Work Out Interest) Advances /Excess 4 51,608,082.39 47,939,676.08 10,004.45 0.00 0.00 0.00 0.00 0.00 27.53 0.00 11 9,574,000.00 6,410,359.24 1,284.46 0.00 0.00 (183,214.12) 0.00 0.00 624.67 0.00 12 5,784,000.00 3,797,002.26 775.99 0.00 0.00 (112,173.18) 0.00 0.00 971.09 0.00 13 4,637,000.00 3,043,843.97 622.10 0.00 0.00 (74,091.51) 0.00 0.00 1,397.83 0.00 Totals 71,603,082.39 61,190,881.55 12,687.00 0.00 0.00 (369,478.81) 0.00 0.00 3,021.12 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 26 of 29 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/ Document Balance at Scheduled Left to Reimburse Refunds Comments Cross-Reference Contribution Balance Current Month Master Servicer There are no Interest Shortfalls for the above columns for this Period. Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total (353,770.69) Total Interest Shortfall Allocated to Trust (353,770.69) Copyright 2017, Wells Fargo Bank, N.A. Page 27 of 29 Defeased Loan Detail Offering Document Ending Scheduled Loan Number Cross-Reference Balance Maturity Date Note Rate Defeasance Status 30291996 31 8,639,410.34 4/6/23 4.590 Full Defeasance 30304770 45 5,149,583.96 3/6/23 4.795 Full Defeasance 30304797 58 2,058,723.17 3/1/23 4.700 Full Defeasance 30304796 59 1,581,328.59 4/1/23 4.660 Full Defeasance Totals 17,429,046.06 Copyright 2017, Wells Fargo Bank, N.A. Page 28 of 29 Supplemental Reporting Exchange of Exchangeable CertificatesJanuary 2016 In January 2016 an exchange of exchangeable certificates took effect in which $86,603,000.00 of Class PEZ was exchanged for $39,790,000.00 of Class A-M, $29,258,000.00 of Class B, and $17,555,000.00 of Class C. Copyright 2017, Wells Fargo Bank, N.A. Page 29 of 29
